DETAILED ACTION
Claim Objections
1.	The following recitation in Claim 1 is objected to: “each custom card having disposed thereupon a set number of images, the set number of images comprising two, three, four, or five random images of the six different possible chessmen on a card”.  Per MPEP 2173.05(h), “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.” Examiner merely objects to the above language since, in view of the specification, it is not unclear what other alternatives are intended to be encompassed. Applicant should amend to “the set number of images [[comprising]]consisting of two, three, four, or five random images of the six different possible chessmen on a card”. 
	The following recitation in Claim 7 is objected to: “the twenty-six custom cards”. This minor typographical error should be amended to “the one hundred twenty-six custom cards”

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the feature(s) canceled from the claim(s): No new matter should be entered.

- “wherein the plurality of custom cards is selected from a fifty- six cards, wherein each of the plurality of custom cards consists of a set of three images disposed thereon, and wherein the set of three images consists of all fifty-six possible three-depiction combinations of the six different possible chessmen” (claim 6)
- “wherein the plurality of custom cards is selected from a one hundred twenty-six cards, wherein each of the twenty-six custom cards consists of a set of four images disposed thereon, and wherein the set of four images consists of all one hundred twenty-six possible four-depiction combinations of the six different possible chessmen” (claim 7)
-wherein the plurality of custom cards is selected from a two hundred fifty-two custom cards, wherein each of the two hundred fifty-two custom cards consists of a set of five images disposed thereon, and wherein the set of five images consists of all two hundred fifty-two possible five-depiction combinations of the six different possible chessmen” (claim 8)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation therein of “wherein the plurality of custom cards is selected from a twenty- one cards, wherein each of the plurality of custom cards consists of a set of two images disposed thereon, and wherein the set of two images consists of all twenty-one possible two-depiction combinations of the six different possible chessmen” is unclear, confusing, and indefinite. One ordinary skilled in the art cannot properly ascertain the metes and 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation therein of “wherein the plurality of custom cards is selected from a fifty- six cards, wherein each of the plurality of custom cards consists of a set of three images disposed thereon, and wherein the set of three images consists of all fifty-six possible three-depiction combinations of the six different possible chessmen” is unclear, confusing, and indefinite. One ordinary skilled in the art cannot properly ascertain the metes and bounds of this phrasing. It is unclear how many custom cards are being positively recited. Moreover, it is unclear how three images only can depict fifty-six three-depiction combinations as required. If there are 56 depicted combinations on the card, then how can only three images be present? Applicant’s drawings do not provide proper guidance on the intended scope of this limitation. Based on applicant’s specification, examiner suggests to use language similar to that suggested above in the rejection of claim 5. 
is selected from a one hundred twenty-six cards, wherein each of the twenty-six custom cards consists of a set of four images disposed thereon, and wherein the set of four images consists of all one hundred twenty-six possible four-depiction combinations of the six different possible chessmen” is unclear, confusing, and indefinite. One ordinary skilled in the art cannot properly ascertain the metes and bounds of this phrasing. It is unclear how many custom cards are being positively recited. Moreover, it is unclear how four images only can depict one hundred twenty-six depiction combinations as required. Again, if there are one hundred twenty six depicted combinations on the card, then how can only four images be present? Applicant’s drawings do not provide proper guidance on the intended scope of this limitation. Based on applicant’s specification, examiner suggests to use language similar to that suggested above in the rejection of claim 5. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation therein of “wherein the plurality of custom cards is selected from a two hundred fifty-two custom cards, wherein each of the two hundred fifty-two custom cards consists of a set of five images disposed thereon, and wherein the set of five images consists of all two hundred fifty-two possible five-depiction combinations of the six different possible chessmen” is unclear, confusing, and indefinite. One ordinary skilled in the art cannot properly ascertain the metes and bounds of this phrasing. It is unclear how many custom cards are being positively recited. Moreover, it is unclear how five images only can depict two hundred fifty-two -depiction combinations as required. If there are 256 depicted combinations on the card, then how can only five images be present? Applicant’s drawings do not provide proper guidance on the intended scope of this limitation. Based on applicant’s specification, examiner suggests to use language similar to that suggested above in the rejection of claim 5. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 depends from “claim 14” and therefore the scope of the claim is indeterminable. For examining purposes, it will be treated as depending from independent claim 1. 
Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation therein of “wherein the plurality of custom dice consists of” a specified number of dice “and a standard chess set” constitutes indefinite language as a standard chess set is manifestly distinct from custom dice. Applicant should consider amending to the following: “wherein the kit comprises a standard chess set, and the plurality of custom dice consist of [number of dice]”. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3, 5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orbik (US Pat. No. 8,454,020).
	With respect to claims 1, 3 and 14, Orbik teaches a kit for playing a game comprising: a plurality of six-sided custom dice 5, 6, 9, a plurality of custom cards 7, and a doubling cube 4 (column 2, lines 41-67; Fig.’s 1-2).
Regarding the claimed printer matter (“single image”, “set number of images”, “chessman”, “colors of dice”), per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) Moroever, “[M]ere printed matter cannot impart a patentable feature to a claim” In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Unlike the fact situations in Miller and Gulack, the substrates (card, dice) do not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. There is not a functional relationship therebetween. Instead, the printed matter is akin to the images on a playing card in In re Bryan, and the printed matter on Gwinn, which failed to establish a functional relationship between the card images and the substrate – “Thus, the printed matter does not exploit, or interrelate with, the underlying structural elements and, therefore, is not "functionally related to the substrate." - Bryan. In sum, there is no meaningful functional relationship between the printed indicia and the substrates it is imprinted thereon. As such, no patentable weight is given to the printed matter. 
Since the structure of Orbik reads on the claimed structure, claims 1, 3 and 14 are herein anticipated by Orbik. 
With respect to claim 5, Orbik teaches wherein the cards are selected from a set of 36 playing cards (column 2). The scope of claim 5 is not clearly understood, however, in view of Section 3, the scope is construed as requiring custom cards comprising 26 custom cards. As such, Orbik meets the claim. Regarding the images of the cards, examine reiterates the printed matter determination set forth above - - the images on the cards are not given patentable weight as they are not functionally related to the substrate. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

5.	Claims 6-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Orbik (US Pat. No. 8,454,020) in view of Powell et al. (US Pub. No. 2015/0190706).
With respect to claims 6-8, Orbik teaches wherein the cards are selected from a single deck of 36 playing cards (column 2). The scope of claims 5-8 is not clearly understood, however, in view of Section 3, the scope is construed as requiring, 56, 126 and 252 custom cards, respectively. However, such features as selecting custom cards from more than 252 cards in a wagering game are known in the art, as evidenced by Powell et al. (Fig. 1; paragraphs [0024], [0027]; see also clams 4-5). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to increase the pool of cards in the game, for the expected purpose of mitigating card counting and allowing more players to play the game before having to reshuffle. The proposed modification is considered to have a reasonable expectation of success since the rules of the game are unchanged. 
Regarding the images of the cards, examine reiterates the printed matter determination set forth above - - the images on the cards are not given patentable weight as they are not functionally related to the substrate. 

6.	Claims 1-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US Pub. No. 2015/0011284) in view of Valentine (US Pub. No. 2011/0254223). 
With respect to claims 1-2 and 13-14, Costa teaches a kit for playing a game comprising: a plurality of six-sided custom dice (paragraph [0013]), wherein each side of every die within the plurality of six-sided dice comprises a single image of six different possible chessmen (Fig.’s 2-3; paragraph [0014]; and a chess set wherein the standard chess set comprises a standard eight-by-eight chessboard and two sets of chessmen (Fig.’s 1-2; paragraph [0013]); wherein the plurality of custom dice comprises from two to nine dice (paragraph [0014]). Costa admittedly does not 
Regarding the claimed printed matter of the die and cards, examiner reiterates the determinations made above. No patentable weight is given to the claimed printed matter. 
Regarding claims 3-4, according to applicant’s specification is a six-sided die with various indicia on its six faces. As the printed matter is not given patentable weight for the same reasons stated above, Costa teaches both a plurality of custom die and a doubling cube (paragraph [0014]). Moroever, Costa further expressly teaches a “doubling cube” at paragraph [0043]. 
With respect to claims 5-7, Valentine teaches wherein the cards are selected from a set of 200 playing cards (paragraph [0035]). The motivation to combine is the same as stated above. As previously set forth, the scope of claims 5-7 is not clearly understood, however, in view of Section 3, the scope is construed as requiring custom cards comprising 26, 56 and 126 custom cards, respectively. As such, Valentine meets the claim. Regarding the images of the cards, 
With respect to claims 9-12, Costa teaches a standard chess set (paragraph [0013]; Fig.’s 1-2). Costa teaches six total custom dice, 3 for each player (paragraph [0014]) as opposed to 2, 3, 4 or 5 as claimed. Costa recognizes that the playing field is “evened” between experienced and inexperienced players by the introduction of customized dice used to randomize the chess piece permitted to be moved (paragraphs [0004]-[0007]). This introduction of an “element of chance” is directly related to the number of dice used. The more dice that are used, the strategy element of the game is enhanced since a player will have more game pieces to move. Contrarily, the less dice used, the more luck is involved as the number of available pieces to move is decreased (decreasing the strategy component since there are less options available). From MPEP 2144.04 and 2144.05, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an appropriate number of dice, including within the claimed quantities, for the game kit based on the desired balance between skill and luck. 

8 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US Pub. No. 2015/0011284) in view of Valentine (US Pub. No. 2011/0254223) and further in view of Powell et al. (US Pub. No. 2015/0190706).
	With respect to claim 8, Costa as modified by Valentine teach 200 playing cards. However, such features as selecting cards from more than 252 cards in a game are known in the art, as evidenced by Powell et al. (Fig. 1; paragraphs [0024], [0027]; see also clams 4-5). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to increase the pool of cards in the game, for the expected purpose of mitigating card counting and allowing more players to play the game before having to reshuffle. The proposed modification is considered to have a reasonable expectation of success since the rules of the game are unchanged. 
Regarding the images of the cards, examine reiterates the printed matter determination set forth above - - the images on the cards are not given patentable weight as they are not functionally related to the substrate. 
. 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711